NO. 07-08-0274-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL B

                               FEBRUARY 11, 2009
                         ______________________________

                                 KIMI LYNN POSEY,

                                                             Appellant

                                           v.

                               THE STATE OF TEXAS,

                                                     Appellee
                       _________________________________

             FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

                    NO. 53,793-E; HON. ABE LOPEZ, PRESIDING
                       _______________________________

                              Memorandum Opinion
                        _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Kimi Lynn Posey was convicted of possessing a controlled substance

(methamphetamine) in a drug free zone. Her one issue involves the admission into

evidence at trial of State’s exhibit 1, a search warrant with accompanying affidavit. The

exhibit purportedly was irrelevant and subject to exclusion under Texas Rule of Evidence

403. We affirm the judgment.
       Background

       Based on information from a confidential informant, Officer Brett Harbert sought

issuance of a no-knock search warrant for a residence at 709 South Forest in Amarillo

which residence was allegedly controlled by appellant’s husband, Andy Posey. The

purpose of the warrant was to seize methamphetamine as well as paraphernalia used in

the offenses of possession and delivery of methamphetamine. Upon execution of the

warrant, police discovered Andy in the kitchen with methamphetamine, digital scales,

baggies, and a police scanner.

       Appellant was located in a bedroom of the house. A pair of her shorts was found

on the floor of that room. They contained, among other things, her driver’s license, several

of her credit cards and a small bag of methamphetamine for which she was prosecuted.

       Issue

       During Harbert’s testimony, the State sought to introduce the search warrant and

affidavit supporting its issuance. The latter referred to 27 prior arrests of Andy and,

according to appellant, was inadmissible due to its irrelevance and its undue prejudice.

We overrule the issue.

       When the State tendered the warrant at trial, appellant objected for the reasons

stated in her “Motion to Suppress” and because an inventory was attached to it. Yet, none

of those grounds for objection encompassed the two upon which appellant now relies.

And, after the trial court sustained the complaint regarding the inventory, it admitted the

exhibit into evidence. After the document was admitted and a witness began to read it

aloud, other objections followed. One was based upon the contention that the exhibit was

already admitted into evidence and it spoke for itself. The final complaint voiced by

                                             2
appellant encompassed whether the reading aloud of Andy Posey’s criminal history was

relevant or unduly prejudicial; the trial judge overruled it “since [he already] admitted the

exhibit.”

       To preserve an issue for appellate review, a complaint must be made to the trial

court by a timely request, objection or motion. TEX . R. APP. P. 33.1(a)(1). Here, the search

warrant and affidavit had already been admitted for all purposes before appellant sought

their exclusion on the basis of relevancy and undue prejudice. Before that occurred, the

appellant herself attempted to preclude an officer from reading aloud its content by alleging

that the documents were already in evidence and they spoke for themselves. Thus, the

grounds for objection now urged upon us were untimely mentioned. So too did they fail

to comport with those uttered before the trial judge decided to admit the exhibit. See

Medina v. State, 7 S.W.3d 633, 639 (Tex. Crim. App. 1999) (stating that when the objection

at trial does not comport with that made on appeal, nothing is preserved for appellate

review).

       Accordingly, appellant’s issue is overruled and the judgment is affirmed.



                                                 Brian Quinn
                                                 Chief Justice

Do not publish.




                                             3